Title: From John Adams to Elbridge Gerry, 13 June 1800
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Washington June 13th 1800

I have this morning received your favor of the fourth & immediately communicated it to the present Sec. of State Gen Marshall who will look into the papers relative to the subject & bring it soon to a conclusion—A business which ought to have been done last fall.—I have taken a view of the federal city & its environs as far as Mount Vernon & am well pleased with the whole. I think Congress will very soon be better here than at Phila. The present times are as curious as any that you & I have seen—but I must not enter into details. I congratulate you on Mrs. Gerrys recovery from indisposition & salute you cordially as usual.

JA